Citation Nr: 0636485	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-42 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for degenerative disk disease of the lumbar spine, 
following the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1978 to February 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003, rating decision of the 
Department of Veterans Affairs (VA), Los Angeles, California, 
Regional Office (RO) that granted the veteran's claim of 
entitlement to service connection for degenerative disk 
disease of the lumbar spine, and assigned a 10 percent 
disability rating, effective from September 10, 2002.  The 
veteran ultimately perfected an appeal as to the rating 
assigned.  

In August 2006, the veteran appeared and testified at a Video 
Conference hearing at the RO before the undersigned Veterans 
Law Judge situated at the Board.  The transcript of that 
hearing has been associated with the claims file.  The case 
is now ready for appellate review.  


FINDINGS OF FACT

1.  Prior to February 26, 2005, the veteran's service-
connected degenerative disk disease of the lumbar spine was 
manifested by reduced activities without incapacitating 
episodes, subjective complaints of numbness in the right foot 
and of low back pain on motion radiating down both buttocks 
and the lateral side of the entire right leg, but with no 
more than slight limitation of motion including any loss of 
range of flexion motion due to pain.  There was x-ray 
evidence of significant disk space narrowing of L5-S1 with 
large anterior osteophyte and significant degenerative 
changes at that level.  Forward flexion of the thoracolumbar 
spine was shown to be greater than 60 degrees, and the 
combined range of motion of the thoracolumbar spine was shown 
to be greater than 120 degrees, even when taking into 
consideration loss of motion due to pain.  The objective 
medical evidence showed flattened decreased lumbar lordosis, 
and positive straight leg raise to low back pain and 
radiating pain down the right anterior aspect of the thigh, 
with no objective evidence of muscle spasm, focal tenderness, 
unilateral loss of lateral spine motion in the standing 
position, severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
abnormal mobility on forced motion, guarding, localized 
tenderness, or loss of strength.  

2.  Effective from February 26, 2005, the veteran's service-
connected degenerative disk disease of the lumbar spine has 
been manifested by reduced activities without incapacitating 
episodes, subjective complaints of low back pain on motion, 
but no more than slight limitation of motion including any 
loss of range of flexion motion due to pain, weakness, 
fatigability, lack of endurance, or lack of coordination, 
except with flare-ups which deceases range of motion 
according to pain.  There is x-ray evidence of degenerative 
disc disease with loss of disc space at L4-5 and L5-S1 with 
laminectomy changes at L5.  Forward flexion of the 
thoracolumbar spine is shown to be greater than 60 degrees, 
and the combined range of motion of the thoracolumbar spine 
is shown to be greater than 120 degrees, even when taking 
into consideration loss of motion due to pain.  The objective 
medical evidence does demonstrate some mild muscle spasm at 
the para spinal muscles on each side, but does not show focal 
tenderness on each side, unilateral loss of lateral spine 
motion in the standing position, severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, abnormal mobility on forced 
motion, guarding, localized tenderness, loss of strength, or 
neurological symptomatology.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 20 
percent, but no more, for the service-connected degenerative 
disk disease of the lumbar spine have been met since the 
effective date for the grant of service connection.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 
4.71a, including Diagnostic Codes 5003, 5292, 5293, 5295 
(effective prior to September 26, 2003) and Diagnostic Codes 
5237, 5243 (effective on September 26, 2003).

2.  From September 23, 2002 to February 26, 2005, but not 
thereafter, the criteria for a separate 10 percent disability 
evaluation for radiating pain and numbness in the lower 
extremities due to degenerative disk disease of the lumbar 
spine, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5292, 
5293 (2002), Diagnostic Codes 5243, 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case the veteran received VCAA notification in 
letters dated in February 2003 and March 2005.  The RO's 
notice letters informed the veteran that he could provide 
evidence to support his claim for an increased rating or 
location of such evidence and requested that he provide any 
evidence in his possession.  The notice letters notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send records 
pertinent to his claim, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  It is the 
Board's conclusion that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  The duty to 
notify the veteran was satisfied under the circumstances of 
this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.   This notice must also include the information pertinent 
to the relevant disability rating and an effective date for 
the award of benefits that would be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  Although the 
veteran has not been specifically provided information 
outlining the criteria for establishing effective dates, in 
general, he was given information regarding why there was 
assigned the effective date for the award that had been 
assigned in this case.  Moreover, the veteran was provided 
notice of the regulations for evaluating his low back in the 
October 2004 statement of the case and August 2005 
supplemental statement of the case, and he has not otherwise 
argued failure of notice.  As such, any defect with respect 
to the content of the notice requirement was non-prejudicial.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes outpatient treatment records 
from the Loma Linda VA Medical Center (VAMC), and the private 
treatment records, including those of orthopedic surgeon, 
J.W.S., M.D.  The veteran has also been provided VA 
examinations in March 2003 and February 2005 for the purpose 
of determining the nature and severity of his service 
connected low back disability.  In a statement submitted in 
October 2005 by the veteran's representative, and at the 
August 2006 Board hearing, there was no indication that there 
was additional evidence available.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.7 provides that, where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  The rule is not applicable to cases such as the 
instant one in which the assignment of an initial rating for 
a disability follows an initial award of service connection.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2005).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumbar spine, a 40 percent evaluation is warranted for 
severe limitation motion.  A 20 percent rating is assigned 
for moderate limitation of motion.  A slight limitation of 
motion warrants a 10 percent evaluation.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295 provides that a 10 percent evaluation is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent evaluation is warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
A 40 percent rating may be assigned when there is severe 
lumbosacral strain with a listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002) (effective prior to September 26, 
2003).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where the limitation of motion 
of the specific joint or joints involved is noncompensable, 
under the applicable diagnostic codes, a maximum rating of 10 
percent is warranted where arthritis is shown by x-ray and 
where limitation of motion is objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.  In 
the absence of limitation of motion, but with X-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating is warranted. A 10 percent rating is 
warranted when there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243.  A 
100 percent evaluation is warranted for intervertebral disc 
syndrome with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease or for 
unfavorable ankylosis of the entire spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent evaluation is 
warranted for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 20 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Note (1) provides that VA 
should evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  Note (2) states that for VA compensation 
purposes, normal forward flexion of the cervical spine is 
zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees. Normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  Note (5) provides that for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Note (6) directs to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

As noted above, service connection for degenerative disk 
disease of the lumbar spine was granted in April 2003, and 
assigned a 10 percent disability rating, effective from the 
date of the veteran's claim, September 10, 2002.  The veteran 
ultimately perfected an appeal as to the rating assigned.  

Given that this case represents an initial rating for a 
disability follows an initial award of service connection, 
the Board can consider separate ratings can be assigned for 
separate periods of time based on facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999). 

On review of the evidence of record, the Board finds that the 
veteran's low back disability, degenerative disk disease of 
the lumbar spine, is more appropriately evaluated as 20 
percent disabling from the date of claim to the present.  The 
evidence also establishes that a 10 percent disability 
evaluation for neurological manifestations attributed to the 
lumbosacral strain can be granted from September 23, 2002 to 
February 26, 2005, but not thereafter.  

The most probative and objective evidence regarding the 
ongoing pathology associated with the veteran's low back 
disability since the filing of his claim is contained in the 
reports of the March 2003 and February 2005 VA spine 
examinations.  The claims file also contains VAMC and private 
medical treatment records, including those of Dr. J.W.S., 
that document the continued treatment of the veteran, 
including surgical intervention in April 2003 that clearly 
provided significant relief to the veteran prior to the 
second VA examination.  

The March 2003 VA examination report documented the veteran's 
subjective complaints of numbness in the right foot and low 
back pain radiating down both buttocks and the lateral side 
of the entire right leg.  It also noted that his low back 
disorder resulted in reduced activities, including his 
ability to work effectively.  The veteran reported that three 
months prior, he had reinjured his low back while lifting a 
heavy rock.  It was noted that he had recently been scheduled 
for a lumbar laminectomy to take place the next month.  
Walking was limited to one block and standing was limited to 
10 minutes secondary to back pain.  Upon examination, there 
was shown flattened decreased lumbar lordosis, and positive 
straight leg raise to low back pain and radiating pain down 
the right anterior aspect of the thigh.  Range of motion was 
flexion to 90 degrees, extension to 25 degrees, lateral 
bending to the right and left were both to 30 degrees, and 
rotation to the right and left were both to 30 degrees.  Deep 
tendon reflexes were symmetrical and equal bilaterally.  
There was 5/5 muscle strength.  The veteran did not walk with 
a limp, and could stand on his heels and toes.  He could do a 
one legged stance, but could not do a full squat, and needed 
to assist himself secondary to low back pain.  There was x-
ray evidence of significant disk space narrowing of L5-S1 
with large anterior osteophyte and significant degenerative 
changes at that level, and diffuse minimal degenerative 
arthritic changes of the rest of the lumbar spine, but the 
disk space was relatively preserved.  The resulting diagnoses 
were degenerative disk disease of the lumbar spine, and early 
lumbar spondylosis.  

Private medical treatment records document that the veteran 
underwent low back surgery in April 2003 performed by 
orthopedic surgeon, Dr. J.W.S.  The preoperative and 
postoperative diagnoses were lumbar spinal stenosis, L4-5 
with herniated disk L4-5.  The procedure performed was L4-5 
laminectomy and diskectomy.  

A private outpatient treatment record dated in May 2003 
documents the veteran's satisfaction with the results of his 
low back surgery.  Regarding his back pain and the April 2003 
surgery, the veteran was noted to exclaim that "it is like 
night and day.  I have an new lease on life.  My only regret 
is I did not do this 15 years ago.  Dr. J.W.S. was great."  

The February 2005 VA examination report noted, by history 
that two years prior, the veteran had a Magnetic Resonance 
Imaging (MRI) that showed four disc bulges in the lumbar 
spine.  At that time, he was having severe pain in his right 
leg and foot, as well as numbness in the right foot.  It was 
further noted that thereafter, the veteran underwent 
laminectomy which "immediately cured the shooting pains in 
the right leg and the numbness in the right leg and foot."  
The examination report documented the veteran's continued 
complaints of back pain but marked improvement in the leg 
pain.  The veteran described pain after sitting or standing 
in one position longer than 10 to 15 minutes.  He used 
Darvocet as well as heat and ice with some relief.  Flare-ups 
consisted of pain, but not weakness, fatigability, lack of 
endurance or lack of coordination.  The veteran was able to 
walk two miles on a good day and 50 feet on a bad day.  It 
was reported that he did not use a cane or a brace, and had 
not been incapacitated, and other than immediate post-
operative care, had not missed any work.  

Examination of the back revealed a well-healed midline scar 
that was not adherent to the underlying tissues.  There was 
some mild muscle spasm at the para spinal muscles on each 
side, but no focal tenderness on each side.  Range of motion 
was flexion to 90 degrees, extension to 30 degrees, lateral 
bending to the right and left were both to 30 degrees, and 
rotation to the right and left were both to 30 degrees. Range 
of motion was not limited by pain, weakness, fatigability, 
lack of endurance, or lack of coordination, except with 
flare-ups which decreased range of motion according to pain.  
Strength was 5/5 in the lower extremities bilaterally.  
Sensation from L3 to S1 was normal bilaterally.  Reflexes at 
the patellar and Achilles were 2+, and Lasegue sign was 
negative bilaterally.  X-ray evidence of degenerative disc 
disease with loss of disc space at L4-5 and L5-S1 with 
laminectomy changes at L5.  The resulting diagnoses were 
"history of herniated nucleus pulposus with L5-S1 
radiculopathy, currently with multilevel discogenic back 
pain.  

VAMC treatment records dated between March 2005 and May 2005 
document one instance of the veteran's complaints of back 
pain with a history of L5 surgery.  Noted treatment included 
chiropractor care and Darvocet for pain.  

In application of the law to the foregoing evidence of 
record, the Board finds that prior to February 26, 2005, the 
veteran's service-connected degenerative disk disease of the 
lumbar spine was manifested by reduced activities, subjective 
complaints of numbness in the right foot and of low back pain 
on motion radiating down both buttocks and the lateral side 
of the entire right leg, but with no more than slight 
limitation of motion including any loss of range of flexion 
motion due to pain.  The objective medical evidence showed 
flattened decreased lumbar lordosis, and positive straight 
leg raise to low back pain and radiating pain down the right 
anterior aspect of the thigh.  There was x-ray evidence of 
significant disk space narrowing of L5-S1 with large anterior 
osteophyte and significant degenerative changes at that 
level.  

By the time of the February 26, 2005, VA examination, 
however, it was clear that the symptomatology associated with 
the veteran's service-connected degenerative disk disease of 
the lumbar spine had improved by virtue of the intervening 
April 2003 laminectomy and diskectomy.  This improvement was 
particularly evident with respect to radicular 
symptomatology.  As of that examination, the low back 
disability was still manifested by reduced activities, 
subjective complaints of low back pain on motion, but no more 
than slight limitation of motion including any loss of range 
of flexion motion due to pain, weakness, fatigability, lack 
of endurance, or lack of coordination, except with flare-ups 
which deceases range of motion according to pain.  There 
remained x-ray evidence of degenerative disc disease with 
loss of disc space at L4-5 and L5-S1, but with laminectomy 
changes at L5.  The objective medical evidence did 
demonstrate some mild muscle spasm at the para spinal muscles 
on each side, but did not show focal tenderness on each side 
or neurological symptomatology.  Radicular symptomatology was 
referenced in the diagnoses only in terms of history, 
indicating that it had resolved because of the laminectomy.  

By virtue of the foregoing findings and by resolving all 
reasonable doubt in favor of the veteran, the criteria for 
the assignment of a rating of 20 percent for the service-
connected degenerative disk disease of the lumbar spine has 
been met, effective from the date of the veteran's claim.  
Even more clearly, however, the preponderating evidence of 
record shows that the requisite symptomatology for a 
disability evaluation in excess of 20 percent has not been 
met at any time since the initiation of the veteran's claim.  
Forward flexion of the thoracolumbar spine has always been 
shown to be greater than 60 degrees, and the combined range 
of motion of the thoracolumbar spine was shown to be greater 
than 120 degrees, even when taking into consideration loss of 
motion due to pain.  There was more recent evidence of muscle 
spasm, but such symptomatology is contemplated in the 20 
percent rating.  There has been no showing of focal 
tenderness, unilateral loss of lateral spine motion in the 
standing position, severe lumbosacral strain with listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, abnormal mobility on forced motion, guarding, 
localized tenderness, or loss of strength.  There was also no 
evidence of muscle atrophy.  Without such pathology, a 
disability evaluation greater than 20 percent is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.71a, including Diagnostic Codes 5003, 5292, 5293, 5295 
(effective prior to September 26, 2003) and Diagnostic Codes 
5237, 5243 (effective on September 26, 2003).

Consideration, however, has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic 
Codes 5293 or 5243, for intervertebral disc syndrome.  Under 
the old provisions of Diagnostic Code 5293 (intervertebral 
disc syndrome), (in effect prior to September 22, 2002,) a 60 
percent evaluation is warranted when the disorder is 
pronounced with little intermittent relief, there is sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, and there are neurologic findings, such as absent 
ankle jerk, appropriate to the site of the diseased disc; a 
40 percent evaluation is warranted when the disorder is 
severe and there is only intermittent relief from recurring 
attacks; a 20 percent evaluation is warranted when the 
disorder is moderate with recurring attacks.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002).  Since neurological 
pathology associated with the veteran's service-connected 
disorder has never been shown to have been no more than 
moderate, these older criteria provide no basis for a rating 
higher than the 20 percent rating assigned herein.

As noted above, however, under provisions for rating 
intervertebral disk syndrome, effective September 23, 2002 
under Diagnostic Code 5293, and effective September 26, 2003, 
under Diagnostic Code 5243, ratings are based on 
incapacitating episodes or orthopedic and neurologic 
impairment.  Although no incapacitation has been shown, there 
has been shown to be neurological pathology.  The Board must 
discuss, therefore, whether a separate evaluation can be 
awarded based upon any neurological pathology found in the 
instant case.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

The aforementioned March 2003 VA spine examination indicates 
that the veteran experienced some neurological 
manifestations, which were associated with his low back 
degenerative disk disease.  The examination showed subjective 
complaints of numbness in the right foot and of low back pain 
on motion radiating down both buttocks and the lateral side 
of the entire right leg, as well as positive straight leg 
raise to low back pain and radiating pain down the right 
anterior aspect of the thigh.  In terms of causation, there 
was x-ray evidence of significant disk space narrowing of L5-
S1 with large anterior osteophyte and significant 
degenerative changes at that level.  Accordingly, the Board 
will evaluate these neurological manifestations pursuant to 
Diagnostic Code 8520, Sciatic nerve.  

The Rating Schedule provides ratings for disability of the 
sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720.  It 
is noted that the term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.

The Board recognizes that during the course of the March 2003 
examination, there was found to be no motor or sensory loss 
in either extremity, and no atrophy or loss of strength was 
present indicative of any muscle disuse.  The Board may 
resolve the benefit of the doubt in favor of the veteran, and 
find that evidence supports the award of a separate rating 
for mild paralysis of the sciatic nerve, and that a 10 
percent evaluation is warranted under Diagnostic Code 8520 
based upon the neurological manifestations attributed to the 
low back disability, effective from the effective date of the 
enabling legislation, September 23, 2002.  Essentially, such 
pathology has not been disassociated from the veteran's 
service-connected degenerative disk disease.  

The preponderance of the objective evidence of record by the 
time of the February 26, 2005 VA examination, however, does 
not afford the veteran a separate rating on this basis.  As 
noted above, as a result of the April 2003 surgical 
intervention, the radicular pathology associated with the 
service-connected degenerative disk disease had resolved.  
Essentially, there was no evidence of neurological 
deficiency.  There was evidence of muscle spasm in the para 
spinal muscles on each side upon examination, but that was 
not associated with a radicular or neurological process.  
Thus, the veteran's degenerative disk disease cannot be 
afforded an additional disability evaluation for neurological 
pathology from February 26, 2005.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  The Board finds that there has been no 
showing by the veteran that the service-connected disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating of 20 percent for 
degenerative disk disease of the lumbar spine is granted, 
subject to the criteria governing payment of monetary 
benefits.

Entitlement to a separate 10 percent disability evaluation 
for neurological manifestations attributed to the, effective 
from September 22, 2002 until February 26, 2005, but not 
thereafter, is granted, subject to the criteria governing 
payment of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


